17 N.Y.3d 811 (2011)
954 N.E.2d 77
929 N.Y.S.2d 787
2011 NY Slip Op 81794
CARMEN VALDEZ, Individually and as Mother and Natural Guardian of CEASAR MARTI and Another, Appellant,
v.
CITY OF NEW YORK et al., Respondents.
Motion No: 2011-879
Court of Appeals of New York.
Submitted August 1, 2011.
Decided August 24, 2011.
*812 Motion by New York City Bar Association et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.